Exhibit 10.2

 

BROADWAY FINANCIAL CORPORATION

 

AWARD AGREEMENT

 

 

Pursuant to the Broadway Financial Corporation 2008 Long-Term Incentive Plan
(the “Plan”), Broadway Financial Corporation (the “Company”) hereby grants a
Full Value Award in the form of restricted stock to the Grantee named above
covering 120,483 shares of Common Stock of the Company (the “Award”).  Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Stock of the Company covered by the Award, subject to the restrictions and
conditions set forth herein and in the Plan (the “Restricted Stock”).  The
Company acknowledges the receipt from the Grantee of consideration with respect
to the par value of the Stock in the form of cash, past or future services
rendered to the Company by the Grantee or such other form of consideration as is
acceptable to the Committee.

 

The Company is currently a participant in the Capital Purchase Program,
developed pursuant to the United States Department of Treasury’s Troubled Asset
Relief Program (“TARP”) under the Emergency Economic Stabilization Act of 2008,
as amended. To the extent that, with respect to this Award, the Grantee is
subject to the restrictions of Section 30.10 of 31 C.F.R. part 30, an interim
final regulation promulgated by the United States Department of Treasury
(“Treasury”) governing executive compensation for recipients of financial
assistance under TARP, and the guidance related thereto (the “TARP Rules”), this
Award is and shall be intended to satisfy the requirements for and qualify as an
award of “long term restricted stock,” as defined the TARP Rules, and this
Agreement shall be interpreted and construed in accordance therewith.

 

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless Grantee shall have accepted this Award by signing a copy of this
Award Agreement and delivering the signed copy to the Company. Upon acceptance
of this Award by the Grantee, the shares of Restricted Stock so accepted shall
be issued and held by the Company’s transfer agent in book entry form, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company. Thereupon, the Grantee shall have all the rights of a stockholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Any certificates or book entries for the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Committee in its
sole discretion, to the effect that such shares are subject to restrictions as
set forth herein and in the Plan.

 

--------------------------------------------------------------------------------


 

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c) Notwithstanding anything herein or in the Plan to the contrary, but only to
the extent the Grantee is subject to the restrictions of Section 30.10 of the
TARP Rules with respect to this Award, vested shares of the Stock granted
hereunder shall not be transferable (as defined in 26 C.F.R. 1.83–3(d)) at any
time earlier than the time permitted under the following schedule (except to the
extent provided below or as necessary to reflect a merger or acquisition of the
Company (within the meaning of the TARP Rules)):

 

(i) 25 percent of the shares of Stock at the time of repayment of 25 percent of
the aggregate financial assistance received by the Company from Treasury under
TARP;

 

(ii) an additional 25 percent of the shares of Stock granted (for an aggregate
total of 50 percent of the shares of Stock) at the time of repayment of 50
percent of the aggregate financial assistance received by the Company from
Treasury under TARP;

 

(iii) an additional 25 percent of the shares of Stock granted (for an aggregate
total of 75 percent of the shares of Stock granted) at the time of repayment of
75 percent of the aggregate financial assistance received by the Company from
Treasury under TARP; and

 

(iv) the remainder of the shares of Stock granted at the time of repayment of
100 percent of the aggregate financial assistance received by the Company from
Treasury under TARP.

 

Notwithstanding the foregoing, at any time beginning with the date upon which
shares of Restricted Stock become vested and ending on December 31 of the
calendar year including such vesting date, a portion of the vested shares of
Stock may be made transferable to the extent reasonably required to pay the
Federal, state or local taxes that are anticipated to apply to the income
recognized due to such vesting.  The amounts made transferable for such purpose
shall not count toward the percentages in the schedule above.

 

3. Vesting of Restricted Stock.  To the extent not previously forfeited, the
shares of Restricted Stock shall vest and become nonforfeitable on the earlier
of (i) (A) with respect to 100,000 shares of Restricted Stock, the second
anniversary of the Date of Grant, and (B) with respect to the remaining 20,483
shares of Restricted Stock, the third anniversary of the Date of Grant,
(ii) Grantee’s death or permanent disability, or (iii) Grantee’s termination of
employment by the Company (including its subsidiaries or any successor) within
one year following a Change in Control; provided, however, that the Change in
Control-based vesting provided for in this clause (iii) shall not apply at any
time that such vesting would not be consistent with the requirements of Part 359
of the Rules and Regulations of the Federal Deposit Insurance Corporation (12
C.F.R. Part 359).  If Grantee’s employment with the Company (including
subsidiaries) terminates for any reason prior to the third anniversary of the
Date of Grant, all shares of Restricted Stock that are unvested (and that do not
vest upon such termination pursuant to clause (ii) or (iii) of the preceding
sentence) shall be immediately forfeited.  For purposes of this Agreement, the
term “Change in Control” means, with respect to the Company, a

 

--------------------------------------------------------------------------------


 

change in control within the meaning of Treasury Regulations Section 1.280G-1Q&A
27-29 or Section 1.409A-3(i)(5)(i).  Section 6 of the Plan shall not apply.

 

4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

 

5. Incorporation of Plan. Except as otherwise provided herein, this Agreement
shall be subject to and governed by all the terms and conditions of the Plan,
including the powers of the Committee set forth in the Plan. Capitalized terms
in this Agreement that are not defined herein shall have the meaning specified
in the Plan, unless a different meaning is indicated herein. The terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement.  In addition, the Award is subject to any rules and regulations
promulgated by the Committee.  However, any Award subject to this Agreement may
not in any way be restricted or limited by any Plan amendment or termination or
by change of Committee rules and regulations approved after the Date of Grant
indicated on the first page hereof without the Award recipient’s written
consent.

 

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than (i) by will or the laws of descent and distribution or (ii) pursuant to an
order issued under state domestic relations laws.

 

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of all Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, and to the extent permitted under Paragraph
2(c) above, the Company shall have the authority to cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
from shares of Stock to be issued or released by the transfer agent a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

 

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.

 

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the

 

--------------------------------------------------------------------------------


 

address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.

 

11. Force and Effect. The various provisions of this Agreement are severable in
their entirety.  Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

 

12. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

 

13.  Applicable Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflict of law provisions of any jurisdiction.

 

14. Entire Agreement. This Agreement, together with the Plan, contains the
entire understanding of the parties and shall not be modified or amended except
by a written document duly signed by both parties hereto. No waiver by either
party of any default under this Agreement shall be deemed a waiver of any later
default.

 

 

 

 

 

 

 

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantee’s Name

 

--------------------------------------------------------------------------------